Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 	This action is responsive to Amendment dated 4/20/2021.

Status of the Claims 
Sets of Claims 2-9, 11-18 and 19-20 are now present in this application. 
Claims 7, 16 and 19 are independent. 
Claims 19-20 are withdrawn from consideration. 
By this Amendment, claims 2-5, 7-9, 11-14, 16-18 have been amended, claims 1, 10 have been canceled.


Claim Objections

Claims 2-3, 5, 11-12, 14 are objected to because of the following informalities:
Dependent claims 2-3, 5 are not dependent to preceding independent claim (it is a higher order). See MPEP 608.01(n).
Dependent claims 11-12, 14 are not dependent to preceding independent claim (it is a higher order). See MPEP 608.01(n).

	
Claim Rejections


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 16 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112(pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as invention.
Regarding claim 7, in last 3 lines, limitations “first semiconductor” and “second semiconductor” lack antecedent basis, claim 7 provides the antecedent basic for this term.
Regarding claim 16, in last 3 lines, limitations “the first semiconductor” and “the second semiconductor” lack antecedent basis, claim 16 provides the antecedent basic for this term.

Reasons for Indication of Allowable Subject Matter
Claims 7 and 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112, second paragraph, set forth in this Office action. 
Refer to previous office action in “Reasons for Indication of Allowable Subject Matter”, 
“Claims 7, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.”.

Dependent claims would be allowable as it depends from allowable claims 7 and 16, however dependent claims cannot be indicated as allowable until the 112(b) rejection above is resolved. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dung A. Le whose telephone number is (571) 272-1784. The examiner can normally be reached on Mon-Fri 8:00-5:00.	
 supervisor, Allen Parker can be reached on (303) 297-4722.  The central fax phone numbers for the organization where this application or proceeding is assigned are (571)272-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DUNG A. LE/Primary Examiner, Art Unit 2819